DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I. Claims 1 – 8, drawn to a method for providing blended consumer goods to a user.
Group II. Claim 9, drawn to a data processing device.
Group III. Claims 10 – 11, drawn to a system.
Applicant's election with traverse of Group I, claims 1 – 8 in the reply filed on March 29th, 2022 is acknowledged. Applicant argues that the method of claim 1 is shared by all three groups.  However, firstly, groups II and III require no method steps, and secondly, the limitations of claim 1 are known in the art as set forth herein below and therefore do not constitute a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9 and 10 – 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 29th, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because “Fig. 1” must not appear in the drawing, see 37 CFR 1.84(u)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“blending device” in claims 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “processing the data”, it is unclear if “the data” refers to the “selection data”, “response data” or both. 
Claim 1 recites the limitation "the selected blended consumer goods". There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “selected blended consumer goods” in the claim. 
Claim 2 recites the limitation "the same types of consumer goods". There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “types of consumer goods” in the claim or parent claim 1. 
Claim 2 recites the limitation, “including fragrances, food or beverages”, this limitation renders the claim indefinite because it is directed to an open language Markush group (see MPEP 2173.05(h)).
Claim 3 recites the limitation, “group comprising…”, this limitation renders the claim indefinite because it is directed to a Markush grouping requiring a material to be selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), see MPEP 2173.05(h) citing to Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.
Claims 1 and 4 are rendered indefinite because it is unclear whether the blending device and a manipulative step involving the blending device is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/mathematical concept without significantly more. Claim 1 recites the limitation “processing (COD1 - COD5, PP, DA) the data to prioritize presentation (SP, AUI) of blended consumer goods on a user interface (BD, UCD) for selection by the user”. This limitation is directed to multiple abstract ideas such as the mental process of identifying, selecting, comparing, and providing information in the form of presenting options to a user and also to organizing human activity such as managing personal behavior or relationships or interactions between people. The judicial exceptions are not integrated into a practical application because they are not applied by a particular machine or used to effect a transformation and only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Also see MPEP 2106.04(a)(2) III stating “Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Also see MPEP 2106.04(a)(2)(II)(C) stating “Other examples of following rules or instructions recited in a claim include: i. assigning hair designs to balance head shape, In re Brown, 645 Fed. Appx. 1014, 1015-16 (Fed. Cir. 2016) (non-precedential);”. 
Claims 2 – 8 are rejected because of their dependency from Claim 1 respectively with every limitation thereof directed to including the abstract idea/mathematical concept without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Merali (US 20170238753 A1).
Regarding claim 1, Merali teaches a method for providing blended consumer goods to a user by using a blending device (BD) (110; see [0098]) that is adapted to store at least two starting goods blendable into a blended consumer good (see [0018] stating “a method of dispensing blend of a plurality of granular food products” and [0129]), comprising: 
-recording (REC) selection data concerning selections of the blended consumer goods by the user (440 and [0137] mentions user database 440 storing user account information and also storing previous purchases of blend recipes that the user has ordered) (450 and [0138] mentions the product database 450 storing information related to products) (this is analogous to instant disclosure of the selection data including data concerning the starting good and/or final blend i.e. products and an identity and/or a profile of a user choosing a certain blend see pg. 5, line 26 – 29);
-recording (REC) response data provided by the user concerning responses to the selected blended consumer goods (User customization table 410 stores liked recipes associated with the users see end of [0137], end of [0218] and [0225] stating “historical purchase data across all users, social network feedback, or general user feedback, and so on.”) (also see [0134] stating “store electronic data representative of a favorite blend of the user 30”) (this is analogous to instant disclosure of the response data including data being a rating / assessment / evaluation / feedback of the blended consumer good by at least one user, see pg. 5, line 31 – 34); and
-processing (COD1 - COD5, PP, DA) the data to prioritize presentation (SP, AUI) of blended consumer goods on a user interface (BD, UCD) (see [0148]) for selection by the user (see [0239] and [0346]).
Regarding claim 2, Merali teaches the blended consumer goods being blended from the same types of consumer goods, including fragrances, food or beverages (see Abstract and [0018] stating “food product”).
Regarding claim 3, Merali teaches the selection data comprising data concerning at least three out of the group comprising: 
-ingredients of the selected blended consumer goods (see [0267] stating “…select ingredients or products, and ratio(s) as between those ingredients, water temperature, volume of water, sweetener, and associated quantity of each product.”); 
- pre-mixed ingredient mixes of the selected blended consumer goods (see [0127] stating “may enable a user to order a pre-defined flavoured beverage”); 
- blending data used for blending the selected blended consumer goods (see [0113] and [0137] stating blend recipe including ratio of ingredients analogous with instant disclosure, pg. 7, line 26); 
- personal background data attached to the selected blended consumer goods (see “user account” in [0267], this is analogous to instant disclosure see pg. 15, line 18 – 19 stating “the user's identification may be part of the personal background data”).
Regarding claim 4, Merali teaches the data concerning the ingredients, the pre-mixed ingredient mixes and / or the blending data are received from at least one blending device (110) (BD) adapted to dispense the blended consumer goods based on selections of ingredients and / or pre-mixed ingredient mixes made by the user (see [0267] – [0268]).
Regarding claim 8, Merali teaches selection data and / or response data of other users are processed to prioritize presentation of blended consumer goods on a user interface (BD, UCD) for selection by the user (see [0239] and [0346]). 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Merali (US 20170238753 A1) in view of McShane (US 20170262769 A1).
Regarding claim 5, Merali discloses the recording/gathering/storing of the selection data and the response data (see paragraph 15 above in this office action) being processed for statistical analysis (see [0212] discussing a data analytics engine, 3530 processing gathered data and [0243] discussing the different variables available in databases, 400, 450 and 2300). Furthermore, Merali discloses predictor variables ([0244] discusses predictor variables such as personal background data of users including age or gender or demographic characteristics of the user and ingredient/blending data from user’s taste compilation. This is analogous to predictor variables as disclosed in the instant disclosure on pg. 20, lines 13 – 16) and Merali also discloses predicted variables ([0246] – [0249] discusses predicted variables such as user responses including purchase history, preferences, and user feedback. This is analogous to predicted variables as disclosed in the instant disclosure on pg. 13, line 12). 
While, Merali teaches selection data (predictor variables) and response data (predicted variables) going through a statistical analysis ([0212] and [0346]), it fails to teach the selection data being processed into predictor variables and the response data being processed into predicted variables. 
McShane discloses data being processed into predictor variables ([0033]) and predicted variable (target variable) (see end of [0035]). Merali and McShane are considered analogous art as they both relate to methods employing the use of predictive modeling and statistical analysis, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of McShane concerning the predictor and predicted variables in order to provide a simpler model (e.g., with reduced dimensionality) being more useful and robust in handling new data (see end of [0008]). 
Regarding claim 6, Merali discloses the recording/gathering/storing of the selection data and the response data (see paragraph 15 above in this office action), but fails to teach the selection data being grouped into matrices and the response data being grouped into vectors.
McShane discloses the selection data being grouped into matrices and the response data being grouped into vectors (see [0038] – [0040]). Merali and McShane are considered analogous art as they both relate to methods employing the use of predictive modeling and statistical analysis, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of McShane concerning the grouping of variables into matrices and vector in order to provide a simpler model (e.g., with reduced dimensionality) being more useful and robust in handling new data (see end of [0008]). 
Regarding claim 7, Merali teaches statistical analysis (DA) being performed as a statistical learning algorithm based on the predictor variables and / or the predicted variables; and the presentation of blended consumer goods on the user interface (BD, UCD) being changed based on an outcome of the statistical learning algorithm (see [0346] and [0238]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pinckney (US 20130124449 A1) relates generally to providing recommendations regarding different items to different users. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774